      Case 4:21-cv-02764 Document 3 Filed on 08/25/21 in TXSD Page 1 of 2
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                August 26, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

KIERON DEREK PENIGAR,                             §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §    CIVIL ACTION NO. H-21-2764
                                                  §
OFFICIAL ROBERTSON, et al.,                       §
                                                  §
               Defendants.                        §

                                MEMORANDUM AND ORDER

       Kieron Derek Penigar, an inmate incarcerated in the Texas Department of Criminal Justice,

has filed a prisoner civil rights complaint. Penigar has not prepaid the filing fee.    This action is

dismissed under 28 U.S.C. § 1915(g).

       Barring a show of imminent danger, under the Prison Litigation Reform Act of 1995, a

prisoner may not file an action without prepaying the filing fee if he has, on three or more

occasions, filed a prisoner action in federal district court or an appeal in a federal court of appeals

that was dismissed as frivolous or malicious. 28 U.S.C. § 1915(g); Adepegba v. Hammons, 103

F.3d 383, 385 (5th Cir. 1996). Penigar has accumulated at least eight such dismissals. He is no

longer allowed to proceed without prepaying filing fees under section 1915(g).         See Penigar v.

Bell Helicopter Textron, Inc., No. 02-10172 (5th Cir. Aug. 20, 2002); Penigar v. Bardin, No. 01-

11432 (5th Cir. Apr. 10, 2002); Penigar v. Parker, No. 01-11356 (5th Cir. Apr. 10, 2002); Penigar

v. Johnson, No. 01-11290 (5th Cir. Feb. 20, 2002); Penigar v. Bell Helicopter Textron, Inc., No.

01-10864 (5th Cir. Oct. 26, 2001); Penigar v. Scott, No. 1:02-cv-26 (N.D. Tex. Apr. 14, 2003);

Penigar v. Johnson, No. 1:01-cv-88 (N.D. Tex. Sept. 26, 2001); Penigar v. Bell Helicopter
      Case 4:21-cv-02764 Document 3 Filed on 08/25/21 in TXSD Page 2 of 2




Textron, Inc., No. 4:01-cv-473 (N.D. Tex. June 18, 2001).     Penigar’s complaint, (Docket Entry

No. 1), does not allege that he is in any imminent danger.

       In light of the pleadings and his litigation history, Penigar has failed to show that he is

eligible to proceed without prepaying fees.   This action is dismissed under 28 U.S.C. § 1915(g).

               SIGNED on August 25, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                2
